Citation Nr: 0828487	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
PTSD and assigned an initial 30 percent rating.  The veteran 
appealed that decision to BVA, contending that a higher 
rating was warranted, and the case was referred to the Board 
for appellate review. 

A hearing was held in November 2004 at the Little Rock, 
Arkansas, RO, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In a December 2004 decision, the Board granted an initial 50 
percent rating for the veteran's PTSD, but found that a 
higher rating was not warranted.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a joint motion, vacated 
the Board's decision in a December 2005 Order to the extent 
it denied a rating in excess of 50 percent.  The Court 
remanded the case for additional development in accord with 
the joint motion.

Subsequently, in accordance with the Court's order, the Board 
readjudicated the veteran's claim.  In a February 2006 
decision, the Board held that the criteria for a rating in 
excess of 50 percent for the veteran's PTSD were not met.  
The veteran once again appealed that decision to the Court.  
In a March 2008 Memorandum Decision, the Court vacated the 
Board's February 2006 decision and remanded the case for 
additional adjudication in accord with the Memorandum 
Decision. 

For good cause shown, this case has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional treatment records, 
to afford the veteran a VA examination, and for AOJ 
consideration of the Court's March 2008 Memorandum Decision.

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  (1994).

In this case, a review of the record reveals that the 
veteran's most recent VA examination took place in March 
2004, more than 4 years ago.  In this regard, the Board notes 
that VA's duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  An examination too remote for rating purposes cannot 
be considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381.  Therefore, because it is uncertain whether 
the March 2004 examination reflects the current state of the 
veteran's disability, he must be scheduled for a new 
examination in order to ascertain the current severity of his 
service-connected PTSD.

Moreover, a review of the record indicates that the veteran 
had been seeking regular treatment for his PTSD symptoms.  
However, the most recent treatment records associated with 
the claims file are dated in January 2004.  There is no 
evidence that any attempt has been made to secure any VA 
treatment records or private treatment records subsequent to 
the January 2004 records.  Copies of any available VA or 
private treatment records subsequent to that time need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, in 
order to assess the veteran's current level of disability, 
any subsequent VA or private treatment records must be 
obtained and associated with the veteran's claims file.  

Finally, in readjudicating the veteran's claim, the RO should 
consider the Court's March 2008 Memorandum Decision.  In its 
decision, the Court emphasized that when evaluating a 
service-connected mental disorder such as PTSD, VA must 
consider a number of pertinent factors, such as the 
frequency, severity and duration of a veteran's psychiatric 
symptoms.  See 38 C.F.R. § 4.126(a).  A rating must be based 
on all of the evidence of record that bears on occupational 
and social impairment, rather than solely on the examiner's 
assessment of the level of disability at the time of the 
examination (emphasis added).  In this regard, the Court 
found that in its February 2006 decision, the Board failed to 
address several lay statements made by the veteran and his 
wife.  Thus, in evaluating the current level of the veteran's 
service-connected PTSD, the RO must consider all the 
evidence, to include lay statements.

The Court also emphasized the proper application of the 
diagnostic criteria listed in Diagnostic Code 9411.  The 
Court found that in its February 2006 decision, the Board 
appeared to conclude that because the veteran did not exhibit 
all of the diagnostic criteria listed in Diagnostic Code 
9411, he could not obtain a 70 percent rating.  However, in 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court 
held that the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Id.  It is not required to find the presence of all, most, or 
even some, of the enumerated symptoms recited for particular 
ratings.  Id.  The use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA 
treatment records, dated from January 2004 
to the present, and associate the records 
with the veteran's claims file.  The 
veteran should also be given the 
opportunity to identify any private 
treatment records during this time.  If 
any records are so identified, the AMC/RO 
should undertake the proper steps to 
obtain those records and associate them 
with the veteran's claims file. 

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service- connected PTSD.  
The examiner should report all signs and 
symptoms necessary for rating the 
veteran's disability under the rating 
criteria, to include the veteran's level 
of social and industrial impairment.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  In so 
doing, the AMC/RO should carefully 
consider the Court's March 2008 Memorandum 
Decision.  Specifically, the AMC/RO should 
consider any lay evidence and the holding 
of Mauerhan, supra.  

If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




